Citation Nr: 0631919	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  02-03 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative disc disease with moderate facet 
arthropathy of the lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to April 
2001.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, and from an April 2005 rating decision of 
the Appeals Management Center (AMC) in Huntington, West 
Virginia.  

The April 2005 AMC/RO decision increased the veteran's lower 
back disability rating from 10 percent to 20 percent 
effective May 1, 2001, the same effective date of the 
original 10 percent rating.  However, because 20 percent is 
not the maximum rating allowed for the veteran's disability, 
the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993) (claim remains in controversy where less than 
the maximum benefit available is awarded).

In January 2003, the veteran appeared at the VA Office in 
San Antonio, Texas, and testified before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is 
of record.  


FINDING OF FACT

Manifestations of the veteran's degenerative disc disease 
with facet arthropathy of the lumbar spine include spasms, 
limitation of motion to 60 degrees without pain and to 80 
degrees with pain, and further functional limitation on use.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
service-connected degenerative disc disease with facet 
arthropathy of the lumbar spine have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5010, 5285, 5286, 5289, 5292, 5295 
(2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, it is noted that VA has an obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applied to all five elements of a service 
connection claim, which include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman.  The Court held that such notice must 
include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

VA law and regulations also indicate that part of notifying 
a claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will 
seek to provide and what evidence the claimant is expected 
to provide.  Further, VA must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159(a)-(c) (2006).  Such notice required must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

That said, the Board notes that the veteran was not sent 
VCAA notice prior to the May 2001 AOJ decision that granted 
his service connection claim and awarded a 10 percent 
disability rating.  The veteran appealed the 10 percent 
rating assignment and, in September 2003, the Board remanded 
the veteran's claim for the express purpose of providing 
proper VCAA notice.  In October 2003, the veteran was sent a 
VCAA letter informing him of what evidence the RO would 
obtain and what evidence the veteran was expected to obtain.  
A March 2006 letter expressly told the veteran to submit any 
evidence in his possession that pertains to his claim.  

The October 2003 letter also told the veteran that, in order 
to receive an increased rating, he needed to establish that 
his service-connected disability had increased in severity.  
He was told that such evidence may include a statement from 
his doctor containing physical and clinical findings, the 
results of any laboratory tests or x-rays, and the dates of 
examination and tests.  He was also informed that he may 
submit statements from other individuals who are able to 
describe from their knowledge and personal observations in 
what manner the veteran's disability had become worse.  He 
was also told that he could take up to a year to submit 
evidence but that, if he took longer than one year, VA would 
not be able to pay him back to the date that he filed his 
claim.     

The Board finds that the notice requirements set forth have 
been met because while adequate notice was not provided 
prior to the first RO adjudication of the claim in May 2001, 
the veteran has been given adequate opportunity to submit 
evidence in response to this notice.  The content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  In addition, this claim 
was readjudicated in August 2006 (i.e. subsequent to the 
providing of adequate notice).  The Board thus finds that 
any error in the timing of the notice was not prejudicial to 
the veteran, and there is no reason in further delaying the 
adjudication of the claim decided herein.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available service 
medical records, VA Medical Center (VAMC) records, and 
private medical records have been obtained from every source 
identified by the veteran and are associated with the claims 
folder.  As VA examinations were provided in December 2000, 
June 2002, and April 2005, the Board finds that the record 
as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this claim.

Analysis

It is pointed out that disability evaluations are determined 
by the application of a schedule of ratings that is based on 
the average impairment of earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that the higher of two evaluations will 
be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2006).

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the 
Court noted a distinction between an appeal involving the 
veteran's disagreement with the initial rating assigned at 
the time a disability is service connected.  Specifically, 
where, as here, the question for consideration is propriety 
of the initial evaluation assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126 (1999).

When a law or regulation changes after a claim has been 
filed but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003).  However, only the former criteria may be applied for 
the period preceding the effective date of the revised 
criteria.  See VAOPGCPREC 3-2000 (April 10, 2000).  
	
In the present case, the diagnostic codes pertinent to 
rating spine disabilities were amended while the veteran's 
appeal was pending.  In a statement of the case issued in 
April 2005, the RO informed the veteran of the revised 
criteria for rating diseases and injuries of the spine and 
considered his claim for an increased evaluation pursuant to 
these criteria.

Prior to September 26, 2003, lumbosacral strain was 
evaluated under Diagnostic Code 5295 as follows: a 
noncompensable rating was assigned for only slight 
subjective symptoms; a 10 percent rating was assigned for 
lumbosacral strain with characteristic pain on motion; a 20 
percent rating was assigned for muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, 
in standing position; a 40 percent rating was assigned for 
severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295. 

Effective September 26, 2003, all diseases and injuries of 
the spine other than intervertebral disc syndrome are to be 
evaluated under the general rating formula.  Intervertebral 
disc syndrome is to be rated under either the general rating 
formula or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. §4.25. 38 C.F.R. §4.71 (a), 
Diagnostic Codes 5235-5243.  The new criteria apply with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

The general rating formula for diseases and injuries to the 
spine provides for assignment of a 20 percent rating where 
forward flexion of the spine is greater than 30 degrees but 
not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or, muscle spasm or guarding is severe enough to 
result in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating requires forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent schedular evaluation is warranted when there is 
unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral function are 0 to 30 
degrees, and left and right lateral rotation are 0 to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion provided for each 
component of spinal motion are the maximum that can be used 
for calculation of the combined range of motion.  38 C.F.R. 
§ 4.71a, Note (2).

Also for compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracic spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: Difficulty walking because of limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respirations; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
difficult subluxation or dislocation; or neurological 
symptoms due to nerve root stretching.  Fixation of a spinal 
segment in neutral position always represents favorable 
ankylosis. 38 C.F.R. §4.71 (a), Diagnostic Codes 5235-5243, 
Note (5) (2005).

The veteran currently has a 20 percent disability rating for 
degenerative disc disease with moderate facet arthropathy of 
the lumbar spine pursuant to DC 5242.  The Board is required 
to consider the claim in light of both the former and 
revised schedular rating criteria to determine whether an 
increased evaluation is warranted.  

The competent evidence of record demonstrates that the 
veteran's disability does not exceed the 20 percent rating 
criteria of the current general rating criteria for diseases 
and injuries of the spine.  Under these ratings, the veteran 
would have to demonstrate unfavorable ankylosis of the 
entire spine, unfavorable ankylosis of the entire 
thoracolumbar spine, favorable ankylosis of the entire 
thoracolumbar spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less in order to warrant a higher 
disability rating under the new rating criteria.  

A December 2000 VA examination report noted flexion to 95 
degrees and did not note ankylosis.  The June 2002 VA 
examination report reflected forward flexion to 100 degrees 
and ankylosis was not observed.  A private medical report 
from February 2004 reflected lumbar flexion to 45 degrees 
and did not indicate ankylosis.  The April 2005 VA 
examination report noted flexion from 0 degrees to 80 
degrees, with painful arc beginning at 60 degrees, and 
ankylosis was not noted.  Therefore, the veteran does not 
qualify for a more favorable rating under the current 
criteria of DC 5242 for degenerative arthritis of the spine.

The Board has also considered whether any neurologic 
components of the veteran's disability could be assigned 
separate evaluations without violating the rule against 
pyramiding.  See 38 C.F.R. §4.71 (a), Note (1) (2005).  The 
December 2000 VA examination report noted the veteran was 
normal neurologically.  It specifically indicated the 
veteran's reflexes were normal and that his lower 
extremities disclosed normal motor function, sensory 
function, and reflexes.  Neurological abnormalities were not 
noted in the June 2002 examination report.  According to the 
February 2004 record, the veteran denied numbness and 
tingling and weakness; he had no bowel or bladder 
dysfunction; and sensation was intact.  Neurological 
examination in April 2005 showed brisk deep-tendon reflexes 
with normal motor strength and normal sensory examination in 
both lower extremities.  Given these findings, the Board 
finds that there is no neurological impairment associated 
with the veteran's service-connected lumbar spine disability 
that warrants a separate disability rating.  

Because Diagnostic Codes 5235 through 5243 all use the same 
criteria under the general rating formula for diseases and 
injuries of the spine, utilization of a different rating 
code will produce the same results.  The veteran does not 
qualify for the alternative rating criteria based on 
incapacitating episodes of DC 5243, as the evidence of 
record neither diagnoses nor suggests the presence of 
intervertebral disc syndrome.  Therefore, the new rating 
criteria do not justify a higher rating for the veteran's 
spinal disability.

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain. See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, the Board has 
determined that the Deluca factors are already contemplated 
in the 20 percent rating.  In April 2005, the VA examiner 
noted that there was significant impact on the veteran's 
functional impairment, particularly with pain with motion, 
in the veteran's lumbar spine and the effects of episodic 
exacerbations.  The examination report expressly addressed 
these factors, indicating that the veteran's forward flexion 
decreased from 80 degrees to 60 degrees with painful 
movement.  This decrease is significant enough to raise the 
veteran's disability evaluation from 10 percent to 20 
percent under the general rating schedule.  Therefore, the 
Board finds that the Deluca factors have already been 
properly considered in the veteran's current disability 
rating, and the veteran's disability does not become severe 
enough to warrant a higher rating under the current rating 
criteria.  

The veteran's back disability was previously rated under DC 
5295 for lumbosacral strain.  A higher evaluation of 40 
percent is potentially available under this diagnostic code 
for severe lumbosacral strain.  However, the evidence does 
not indicate a 40 percent rating is warranted.  Medical 
records do not indicate listing of the spine.  The June 2002 
VA examination report specifically notes negative 
Goldthwaite's sign.  Osteoarthritic changes are not noted in 
any of the medical reports of record.  Some irregularity or 
narrowing of joint space is noted, but the April 2005 
examination report attributes it to discrepancy in the 
length of the veteran's limbs.  In any event, the evidence 
of record does not demonstrate abnormal mobility on forced 
motion.  Therefore, a 40 percent rating is not warranted 
under DC 5295.  

Nor does consideration of the DeLuca factors justify a 
higher rating.  The 20 percent rating under DC 5295 is 
awarded for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, 
in standing position.  This description appears to 
contemplate the muscle spasms, while pain on motion is a 
feature of the 10 percent rating.  Therefore, these symptoms 
are insufficient justification to increase the disability 
rating to 40 percent.

The other potentially applicable codes are DC 5292 for 
limitation of motion of the lumbar spine and 5293 for 
intervertebral disc syndrome.  However, as mentioned above, 
there is no evidence of intervertebral disc syndrome.  In 
addition, the veteran would have to have severe limitation 
of motion of the lumbar spine in order to receive a 40 
percent rating under DC 5292.  The evidence that is 
discussed above, relating specifically to limitation of 
motion, does not indicate that the veteran's motion is 
limited to such an extent as to justify a 40 percent rating, 
even when considering the DeLuca factors.   

In summary, the evidence establishes limitation of motion of 
the lumbar spine consistent with the currently assigned 20 
percent rating, and a higher rating is not warranted, even 
after considering the pertinent regulatory changes in the 
rating criteria.  The preponderance of the evidence is 
against an increased evaluation for the veteran's 
degenerative disc disease with moderate facet arthropathy of 
the lumbar spine, and the claim is denied.  




ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative disc disease with moderate facet 
arthropathy of the lumbar spine is denied.


____________________________________________
J. A. MARKEY
      Acting Veterans Law Judge, Board of Veterans' 
Appeals 



 Department of Veterans Affairs


